Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Objections withdrawn in view of the amendment.  
Claim Rejections - 35 USC § 112
2.	Rejections withdrawn in view of the amendment.  
Claim Rejections - 35 USC § 103
3.	Rejections withdrawn in view of the amendment.  
Allowable Subject Matter
4.	Claims 10-13, 15-20, 22, 24-31, 33-34 are allowed.  The following is an examiner’s statement of reasons for allowance:
While U.S. Pat. No. 10,101,753 to Levine teaches:  
10, 34. A system for altering a watering system based on a landscape event, the system comprising: 
a remote device operable to present an interface to a user to receive input from the user (Fig. 9, remote computer 914; Fig. 13, Col. 17, lines 21- Col. 18, line 32), wherein the user selects one of: 
a type of the landscape event from a plurality of predetermined landscape events, the plurality of predetermined landscape events comprising lawn mowing service, fertilization application, sod installation, shrub installation, tree installation, and flower installation; 
th day of the month (Fig. 9, server 908, Col. 15, line 54 – Col. 16, line 21; Fig. 13, element 1306, more water, less water, flower sodding, fertilizer, do not water, Col. 17, lines 21- Col. 18, line 32; Col. 13, lines 46-63; Col. 20, lines 39-51, e.g., user adjust watering program for zone B sodded on 9th day of the month, and e.g, by selecting zone B sodded this is signal to enable watering for each time of day duration e.g., 7:20-7:40, 8:10-8:20, and 8:35-8:40); and 
a time of day of the landscape event; 
a processor (Fig. 9, server) 
the processor configured to: 
receive a signal from the remote device for the type of the landscape event, the date of the landscape event (Levine teaches the server receiving selection from remote computer 914 of Zone B sodded, on a particular day of the month, such as the 9th day of the month (Fig. 9, server 908, Col. 15, line 54 – Col. 16, line 21; Fig. 13, element 1306, more water, less water, flower sodding, fertilizer, do not water, Col. 17, lines 21- Col. 18, line 32; Col. 13, lines 46-63; Col. 20, lines 39-51, e.g., user adjust watering program for zone B sodded on 9th day of the month, and e.g, by selecting zone B sodded this is signal to enable watering for each time of day duration e.g., 7:20-7:40, 8:10-8:20, and 8:35-8:40), 
signal a controller to alter a watering schedule based on the type of landscape event and the date (Fig. 13, Col. 17, lines 21- Col. 18, line 32; Col. 13, lines 46-63; Col. 20, lines 39-51); and 

16, 34. A system for adjusting a watering system, the system comprising: 
at least one processor (Fig. 9, Col. 17, lines 21-35, server 908; Col. 15, line 54 – Col. 16, line 21, “The server 908 uses the account information to provide an interface such as a web page to a remotely located computing device, such as computer 914 or mobile device 916, to allow a user of devices 914, 916 to set or adjust a watering program, as well as to see what watering has occurred, including rain events that caused a shift in the watering program followed by the auxiliary sprinkler controller 840”) programmed with predetermined landscape events, the at least one processor configured to:
6SLC_4967747.1receive a landscape event type signal from a user interface (Fig. 9, server 908, Col. 15, line 54 – Col. 16, line 21; Fig. 13, element 1306, more water, less water, flower sodding, fertilizer, do not water, Col. 17, lines 21- Col. 18, line 32; Col. 13, lines 46-63; Col. 20, lines 39-51, e.g., user adjust watering program for zone B sodded on 9th day of the month, and e.g, by selecting zone B sodded this is signal to enable watering for each time of day duration e.g., 7:20-7:40, 8:10-8:20, and 8:35-8:40); 
receive a date signal from the user interface based on the user's selection of a date of the landscape event; receive a time signal from the user interface based on the user's selection of a time of day of the landscape event (Levine teaches the server receiving selection of landscape event type signal, such as Zone B sodded, on a th day of the month, that is a signal that also enables watering for each time of day duration e.g., 7:20-7:40, 8:10-8:20, and 8:35-8:40 (Fig. 9, server 908, Col. 15, line 54 – Col. 16, line 21; Fig. 13, element 1306, more water, less water, flower sodding, fertilizer, do not water, Col. 17, lines 21- Col. 18, line 32; Col. 13, lines 46-63; Col. 20, lines 39-51, e.g., user adjust watering program for zone B sodded on 9th day of the month, and e.g, by selecting zone B sodded this is signal to enable watering for each time of day duration e.g., 7:20-7:40, 8:10-8:20, and 8:35-8:40).  
process the landscape event type signal, the date signal, and the time signal (Fig. 13, Col. 17, lines 21- Col. 18, line 32; Col. 13, lines 46-63; Col. 20, lines 39-51); 
signal at least one controller to adjust a watering schedule based the landscape event type signal, the date signal, and the time signal (Fig. 13, Col. 17, lines 21- Col. 18, line 32; Col. 13, lines 46-63; Col. 20, lines 39-51; Levine clearly shows a change of watering schedule on Fig. 13 and teaches this is in response to user selection of, e.g., zone B being sodded and a specific maximum time of 35 minutes of enabling the watering durations and a specific time of at least a week (Levine teaches 1306 of Fig. 13 adjusts the total watering duration for that zone selected, and Levine goes on to teach how this duration is based on predetermined durations of 20, 10, and 5 minutes that are enabled get the maximum watering time of 35 minutes (Col. 17, lines 21 – Col. 18, lines 32; “On the 9.sup.th day of the month, the watering program is adjusted by a user (i.e. using a pop-up menu similar to 1306) to indicate that zone B was sodded. Thus, zone B needs to be watered every day for at least a week. Accordingly, beginning on the 10.sup.th day of the month, zone B is watered by the auxiliary sprinkler controller 
receive a signal of completion of the at least one landscape event based on a predetermined duration of the landscape event (Levine clearly shows a completion signal, from part of the watering system, to the Aux sprinkler controller (Fig. 16, Col. 19, lines 41- Col. 20, line 38)); 
process a signal of the predetermined duration of the at least one landscape event (Fig. 12, Col. 16, lines 47- Col. 17, line 20); and 
the at least one controller connected to the at least one processor, the at least one controller configured to receive signals from the at least one processor; wherein the at least one controller controls an application of water for a specified location (Fig. 13, zones, Col. 3, lines 48-51; Col. 15, lines 54- Col. 16, line 21; Fig. 8, Col. 65 – Col. 14, line 50; Fig. 17, Col. 14, line 51 – Col. 15, line 54).

And, U.S. Pat. No. 6,453,215 to Lavoie, referring to claim 10, 34, Lavoie teaches signal the controller that the landscape event is completed (Fig. 3, Col. 13, lines 6-30, germinate program active until germinate program shut off with germinate key 68; Col. 10, lines 3-13, Germinate program designed to meet needs of newly seeded lawn and then be deselected) after predetermined duration of the landscape event (Col. 13, lines 7-31, germinate program start time and length; Col. 4, lines 25-34, programs include start times and watering length).  

Referring to claim 16, 34, Lavoie teaches the at least one processor is configured to: 
receive a signal of completion of a landscape event from a user (Fig. 3, Col. 13, lines 6-30, germinate program active until germinate program shut off with germinate key 68); 
15signal the at least one controller that the landscape event is completed based on the predetermined duration and to revert to an original watering schedule (Fig. 3, Col. 13, lines 6-30, germinate program active until germinate program shut off with germinate key 68, when germinate program is deactivated, the normal program is retrieved; Col. 7, lines 43-50, triac drive 26 for each watering zone for switching power on; Col. 10, lines 2-16).  
Additionally, referring to claim 16,34 Lavoie teaches receive a signal of completion of the at least one landscape event from the watering system based on a predetermined duration (Applicant argues Lavoie fails to provide this same signal from 

Neither Levine nor Lavoie taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
10. A system for altering a watering system based on a landscape event, the system comprising: 
an irrigation manger interface on a first remote device, the irrigation manager interface comprising a task menu for an irrigation manager user to input one or more customized landscape tasks, the one or more customized tasks including a type of landscape event, one or more zones affected, and an estimated cost; 
a user interface to receive input from the user, the user interface operable on a second remote device, and wherein the user interface comprises a plurality of selections including a plurality of predetermined landscape events, the plurality of predetermined landscape events comprising lawn mowing service, fertilization application, sod installation, shrub installation, tree installation, and flower installation; the one or more customized landscape tasks, a date of the landscape event; and a time of day of the landscape event; 

SLC_5151524.1receive a signal from the first remote device for the type of the predetermined landscape event or customized landscape task, the date of the landscape event or customized landscape task, and the time of day of the landscape event or customized landscape task; 
process the predetermined landscape event or customized landscape tasks, wherein the type of landscape event comprises the predetermined duration to water or not water the landscape; 
signal a controller to alter a watering schedule based on the type of landscape event and the date and the time of day of the landscape event; 
receive a signal of completion of the landscape event after the predetermined duration to water or not water the landscape; 
process the signal of completion; and 
signal the controller that the landscape event is completed after the predetermined duration of the landscape event; and 
the controller connected to the processor configured to receive signals from the processor; wherein the controller controls an application of water for a specified location.

An irrigation manager interface on a first remote device, the irrigation manager interface comprising a task menu for an irrigation manager user to input one or more customized landscape tasks, the one or more customized tasks including a type of landscape event, one or more zones affected, and an estimated cost: 
at least one processor programmed with predetermined landscape events, and at least one user interface on a second remote device in communication with the at least one processor, the at least one user interface comprising means for a user to select a landscape event type, a date, a time, and the one or more customized landscape tasks, and wherein the at least one processor is configured to: 
receive a landscape event type signal from user interface, the landscape event type signal comprising a landscape event or the one or more customized landscape tasks, a duration of time to water or not water a landscape, and an estimated cost for an amount of water used for the landscape event; 
receive a date signal from the user interface; 
receive a time signal from the user interface; 
process the landscape event type signal, the date signal, and the time signal; 
signal at least one controller to adjust a watering schedule based on the landscape event type signal, the date signal, and the time signal; 
receive a signal of completion of the landscape event based on a predetermined duration of the landscape event; 
process a signal of the predetermined duration of the landscape event; and 5

the at least one controller connected to the at least one processor, the at least one controller configured to receive signals from the at least one processor; wherein the at least one controller controls an application of water for a specified location. 
34. (New) A system for adjusting a watering system, the system comprising: a first irrigation manager interface comprising a menu for an irrigation manager user to input a customized landscape task, the customized landscape task comprising a landscape event, a zone affected by the landscape event, and an estimated cost of the landscape event; 8 SLC_5151524.1a processor in communication with the first irrigation manager interface and a second user interface, the processor programmed with a plurality of predetermined landscape events, and the customized landscape task from the first irrigation manager interface; the second user interface comprising means for a user to select: a predetermined landscape event from the plurality of predetermined landscape events or the customized landscape task, a date, and a time; and wherein the processor is configured to: receive a landscape event type signal from the second user interface, the landscape event type signal comprising the predetermined landscape event or the customized landscape task; receive a date signal from the user interface; receive a time signal from the user interface; process the landscape event type signal, the date signal, and the time signal; signal at least one controller to adjust a watering schedule based on the landscape event type signal, the date signal, and the time signal; receive a signal of completion of the landscape event based on a predetermined duration of the landscape event; process a signal of the predetermined duration of the landscape 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/Sean Shechtman/Primary Examiner, Art Unit 2115